In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1862V
                                    Filed: November 5, 2018
                                         UNPUBLISHED


    B.C., a minor, by and through his
    parent and natural guardian,
    RACHELLE GUCWA,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Rotavirus Vaccine; Intussusception

    SECRETARY OF HEALTH
    AND HUMAN SERVICES,

                       Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On December 1, 2017, Rachelle Gucwa (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”) on behalf of her son, B.C. Petitioner alleges
that B.C. suffered from intussusception as a result of a rotavirus vaccine he received on
July 26, 2016. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.



1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On June 13, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation. On November 2, 2018, respondent filed a proffer on award of
compensation (“Proffer”) recommending that the undersigned award the following: an
amount sufficient to purchase an annuity contract, paid to the life insurance company
from which the annuity will be purchased, subject to the conditions described in the
attached proffer, that will provide a certain lump sum payment to B.C. as follows:
$87,504.36 payable in a certain lump sum on May 23, 2034. Proffer at 2. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Based on the
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer. Id.

      Pursuant to the terms stated in the attached Proffer, the undersigned awards
an amount sufficient to purchase an annuity contract, paid to the life insurance
company from which the annuity will be purchased, subject to the conditions
described in the attached proffer that will provide a certain lump sum payment to
B.C. as set forth below:

        $87,504.36 payable in a certain lump sum on May 23, 2034.

       This amount represents compensation for all damages that would be available
under § 15(a). The clerk of the court is directed to enter judgment in accordance with
this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

__________________________________________
                                          )
B.C., a minor, by and through his         )
parent and natural guardian,              )
RACHELLE GUCWA,                           )
                                          )                  No. 17-1862V
                  Petitioner,             )                  Chief Special Master
                                          )                  Nora Beth Dorsey
v.                                        )                  ECF
                                          )
 SECRETARY OF HEALTH AND                  )
 HUMAN SERVICES,                          )
                                          )
__________________________________________)


                        RESPONDENT’S PROFFER OF DAMAGES

       On June 13, 2018, respondent filed a Rule 4(c) Report conceding petitioner’s entitlement

to compensation for B.C.’s intussusception allegedly sustained as a result of a rotavirus vaccine

administered on July 26, 2016. On June 13, 2018, the Chief Special Master issued a Ruling on

Entitlement finding petitioner entitled to damages in this case. Respondent now proffers that

B.C. receive compensation for damages as outlined below.

       I.      Items of Compensation and Form of the Award

       Based upon the evidence of record, respondent proffers, and the parties recommend, that

compensation be made through future annuity payments as described below, and request that the

Chief Special Master's decision and the Court's judgment award the following: 1




       1
          Should B.C. die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.


                                                 1
       A.         Annuity

       An amount sufficient to purchase an annuity contract, 2 paid to the life insurance

company3 from which the annuity will be purchased, 4 subject to the conditions described below,

that will provide a certain lump sum payment to B.C. as set forth below:

              $87,504.36 payable in a certain lump sum on May 23, 2034.

       Should B.C. predecease the certain lump sum payment set forth above, said payment

shall be made to his estate. Written notice to the Secretary of Health and Human Services and to

the Life Insurance Company shall be provided within twenty (20) days of B.C.’s death.

       This amount represents all elements of compensation to which B.C. would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees. 5




       2
         In respondent’s discretion, respondent may purchase one or more annuity contracts
from one or more life insurance companies.
       3
         The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:

                  a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                  b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                  c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
                  AA, AA+, or AAA;

                  d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
                  Rating: AA-, AA, AA+, or AAA.
       4
        Petitioner authorizes the disclosure of certain documents filed by the petitioner in this
case consistent with the Privacy Act and the routine uses described in the National Vaccine
Injury Compensation Program System of Records, No. 09-15-0056.
       5
            At the time payment is received, B.C. will be an adult, and thus guardianship is not
required.
                                                   2
II.    Summary of Recommended Payments Following Judgment

       A.     An amount sufficient to purchase the annuity contract described above in section
              I. A.

       Petitioner agrees with the proffered award as representing all elements of compensation

under 42 U.S.C. § 300aa-15(a) to which B.C. is entitled.

                                                    Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    CATHARINE E. REEVES
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    GABRIELLE M. FIELDING
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    s/Camille M. Collett
                                                    CAMILLE M. COLLETT
                                                    Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    Tel: (202) 616-4098


       Dated: November 2, 2018




                                               3